

116 S2705 IS: Stopping Executive Overreach on Military Appropriations Act
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2705IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mrs. Murray (for herself, Mr. Durbin, Mr. Schatz, Mr. Schumer, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to modify the requirements relating to the use of
			 construction authority in the event of a declaration of war or national
			 emergency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Executive Overreach on Military Appropriations Act.
		2.Requirements relating to use of construction authority in event of declaration of war or national
 emergencySection 2808 of title 10, United States Code, is amended— (1)in subsection (b), by striking appropriate committees of Congress of the decision and all that follows through the period at the end and inserting “appropriate committees of Congress of—
				
 (1)the decision; (2)each existing project affected by the decision;
 (3)the amount of money to be redirected from each existing project affected by the decision; (4)a description of the projects authorized by the decision;
 (5)a justification for how each project authorized by the decision directly and primarily contributes to supporting the armed forces directly engaged in operations to address a war or national emergency; and
 (6)the estimated cost of the projects authorized by the decision, including the cost of any real estate action pertaining to those projects.;
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting after subsection (b) the following new subsection (c):
				
 (c)(1)In the case of a decision to undertake a military construction project authorized by this section pursuant to a declaration of a national emergency, no funds may be transferred, no existing project may be curtailed, and no new project may be undertaken unless the Secretary of Defense requests from Congress approval of the military construction project and a joint resolution is enacted approving that project.
 (2)For the purpose of this subsection, the term joint resolution means only a joint resolution— (A)that does not have a preamble;
 (B)the title of which is as follows: Joint resolution relating to the approval of military construction projects in the event of a declaration of national emergency.; and
 (C)the matter after the resolving clause of which is as follows: That Congress approves the military construction project requested on ____ pursuant to a declaration of a national emergency, including any transfer of funds necessary to carry out such project, as authorized under section 2808 of title 10, United States Code. with the blank space being filled with the date of the request under paragraph (1).
 (3)(A)Upon receipt of a request under subsection (c)(1) in the House of Representatives, the Speaker, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this subsection, the House shall convene not later than the fifth calendar day after receipt of such request.
 (B)Any committee of the House of Representatives to which a joint resolution is referred shall report it to the House not later than 15 calendar days after the date of receipt of the request described in subsection (c)(1). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.
 (C)After each committee authorized to consider a joint resolution reports it to the House or has been discharged from its consideration, it shall be in order, not later than the 16th day after Congress receives the request described in subsection (c)(1), to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (D)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except two hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
 (4)(A)Upon receipt of a request under subsection (c)(1) in the Senate, if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this subsection, the Senate shall convene not later than the fifth calendar day after receipt of such message.
 (B)Upon introduction in the Senate, a joint resolution shall be placed immediately on the calendar. (C)(i)Notwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time on or after the seventh day after the date on which Congress receives a request described in subsection (c)(1) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (ii)Debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (iii)The vote on passage shall occur immediately following the conclusion of the debate on a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (iv)Appeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
 (5)(A)If, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution, then the following procedures shall apply:
 (i)The joint resolution of the other House shall not be referred to a committee. (ii)With respect to a joint resolution of the House receiving the resolution—
 (I)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (II)the vote on passage shall be on the joint resolution of the other House. (B)If one House fails to introduce or consider a joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.
 (C)If, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (D)This subsection is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
			3.Limitation on use of funds of the Department of Defense to address national emergency at southern
			 border
 (a)ProhibitionUnless specifically authorized by law after the date of the enactment of this Act, no funds made available to the Secretary of Defense by any provision of law may be used to construct, upgrade, maintain, or replace any wall, barrier, fence, or other obstacle along the border between the United States and Mexico.
 (b)Restoration of fundsAll funds transferred pursuant to the memorandum of the Secretary of Defense dated September 3, 2019, entitled Military Construction Necessary to Support the Use of the Armed Forces in Addressing the National Emergency at the Southern Border and available for obligation as of the date of the enactment of this Act, shall be restored to the military construction accounts, and obligated for the original purposes, for which appropriations of those funds were made.
			4.Review of contracts to construct, upgrade, maintain, or replace any wall,
			 barrier, fence, or other obstacle along border between United States and
			 Mexico
 (a)In generalThe Director of the Office of Government Ethics shall review any contract entered into on or after October 1, 2016, between the Federal Government and a private entity to construct, upgrade, maintain, or replace any wall, barrier, fence, or other obstacle along the border between the United States and Mexico.
 (b)ElementsAny review of a contract conducted under subsection (a) shall include a review of whether— (1)any conflict of interest exists with respect to the contract and—
 (A)the President or the immediate family of the President; (B)the Vice President or the immediate family of the Vice President; or
 (C)any employee of the Executive Office of the President holding a title of Special Assistant to the President or higher; or
 (2)any financial gain would accrue to any such individual as a result of the contract. (c)Receipt of full and complete informationIf the Director does not receive full and complete information related to any request for documents or information made in the course of reviewing a contract under subsection (a), the Director shall notify Congress of the issue.
			(d)Reports
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the Director shall submit to Congress a report on the findings of the Director with respect to the reviews conducted under subsection (a) during the 180-day period preceding the report.
 (2)Conflicts of interestIf, in a review conducted under subsection (a) with respect to a contract, the Director finds a conflict of interest exists under subsection (b)(1) or financial gain would accrue under subsection (b)(2), the Director shall submit to Congress a report describing the conflict of interest or financial accrual.